The State of TexasAppellee




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 25, 2014

                                     No. 04-13-00287-CR

                                 Terry C. TRENTACOSTA,
                                          Appellant

                                                v.

                                    The STATE of Texas,
                                          Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2006CR6469
                          Honorable Ray Olivarri, Judge Presiding


                                       ORDER

Sitting:      Catherine, Stone, Chief Justice
              Karen Angelini, Justice
              Luz Elena D. Chapa, Justice

       On February 14, 2014, appellant filed a motion titled, “Motion to Record and Transcribe
the Formal Submission.” The motion is DENIED.


                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of February, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court